Appeal from a judgment of the Erie County Court (Thomas P. Franczyk, J.), rendered November 3, 2008. The judgment convicted defendant, upon a nonjury verdict, of burglary in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him following a bench trial of burglary in the second degree (Penal Law § 140.25 [2]). Defendant made only a general motion for a trial order of dismissal at the close of the People’s case and thus failed to preserve for our review his contention that the conviction is not supported by legally sufficient evidence (see People v Gray, 86 NY2d 10, 19 [1995]; People v Villa, 56 AD3d 1242 [2008], lv denied 12 NY3d 763 [2009]). Present — Centra, J.P., Peradotto, Lindley, Green and Gorski, JJ.